DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   RAMON LUIS SANTIAGO ORTIZ,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-108

                              [June 10, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Bradley G. Harper, Judge; L.T. Case Nos.
502019MM6796A and 502019AP000188A.

   Carey Haughwout, Public Defender, and Christine C. Geraghty,
Assistant Public Defender, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.